DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 5/02/2022 is acknowledged. Applicant’s argument, see Pages 2-5 have been fully considered and are persuasive.  The restriction requirement as set forth in the Office action mailed on 4/5/2022, is hereby withdrawn and claims 11-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein the first feedback is generated via training of the one or more raw models by the first remote computing device based on a first set of e-mails received by the first entity, and wherein the second feedback is generated via training of the one or more raw models by the second remote computing device based on a first set of e-mails received by the second entity” and Claim 10 recites “wherein the first feedback is generated via training of the B model and the X model by the first remote computing device based on a first set of e-mails received by the first entity, and wherein the second feedback is generated via training of the B model and the X model by the second remote computing device based on a first set of e-mails received by the second entity. It is not clear if the first set of e-mail received by the first entity are the same “first set of e-mails” received by the second entity. If the set of emails are same, examiner suggest applicant to provide proper antecedent basis and if the set of emails are different, use a distinct term such as “a second set of e-mails” to differentiate the terms. Clarification/Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ocher et al. (US 2021/0097395), hereinafter, “Ocher” in view of Rounthwaite et al. (US 2007/0208856 A1), hereinafter, “Rounthwaite”.
Regarding Claim 1, Ocher discloses a method for identifying malicious e-mail threats while maintaining privacy of e-mail content, the method comprising: 
generating, by one or more processors, one or more raw models 
transmitting, by the one or more processors, the one or more raw models to a plurality of remote computing devices, the plurality of remote computing devices including computing devices belonging to different entities (See, Fig. 2, Numeral 220 and Paragraph 0018 and 0034); 
receiving, by the one or more processors, first feedback from a first remote computing device of the plurality of remote computing devices and second feedback from a second remote computing device of the plurality of remote computing devices (See, Fig. 2, Numeral 230 and Paragraph 0018 and 0036-0037), the first remote computing device associated with a first entity of the different entities and the second remote computing device associated with a second entity of the different entities (See, Paragraphs 0018 and 0020), wherein the first feedback is generated via training of the one or more raw models by the first remote computing device based on first set of input received by the first entity, and wherein the second feedback is generated via training of the one or more raw models by the second remote computing device based on first set of input received by the second entity (See, Paragraphs 0018, 0019, 0037 and 0047, Note: paragraphs 0018, 0020 and 0041 establishes that the model is sent to multiple clients and feedback is received from multiple clients); 
generating, by the one or more processors, one or more new parameter values based on analysis of the first feedback and the second feedback (See, Paragraphs 0041 and 0029); 
generating, by the one or more processors, one or more updated models having the one or more new parameter values (See, Fig. 2, Numeral 240 and Paragraphs 0029 and 0039); and 
transmitting, by the one or more processors, the one or more updated models to the plurality of remote computing devices (See, Fig. 2, Numeral 250 and Paragraphs 0018, 0020 and 0040-0041).
While Ocher broadly discloses applying the invention to update neural network model that detects mail being spam or normal based on feedback of email messages, Ocher does not explicitly disclose one or more raw models having one or more parameter value to classify e-mails and first and second remote computing device generate feedback via training of the one or more raw models based on first set of emails received by the first entity and second entity. 
Rounthwaite discloses one or more raw models having one or more parameter value to classify e-mails and first and second remote computing device generate feedback via training of the one or more raw models based on first set of emails received by the first entity and second entity (See, Paragraphs 0012, 0035 and 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in one or more raw models of Ocher, one or more parameter value to classify e-mails and first and second remote computing device generate feedback via training of the one or more raw models based on first set of emails received by the first entity and second entity as taught by Rounthwaite so that “more accurate spam filters can be created by training spam filters in accordance with the feedback technique of the subject invention so as to learn to distinguish between good mail and spam, thereby mitigating biased and inaccurate filtering” (See, Rounthwaite, Paragraph 0012).
Regarding Claim 3, the rejection of claim 1 is incorporated and the combination of Ocher and Rounthwaite as applied in the rejection of claim 1 does not explicitly disclose wherein the generating the one or more new parameter values based on analysis of the trained models comprises: analyzing the first feedback and the second feedback; and applying weights to the first feedback and the second feedback, wherein the one or more new parameter values are generated based on the weights applied to the first feedback and the second feedback.
However, Rounthwaite in the same reference disclose wherein the generating the one or more new parameter values based on analysis of the trained models comprises: analyzing the first feedback and the second feedback; and applying weights to the first feedback and the second feedback, wherein the one or more new parameter values are generated based on the weights applied to the first feedback and the second feedback (See, Paragraph 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze, in the combined system of Ocher and Rounthwaite, the first feedback and the second feedback; and applying weights to the first feedback and the second feedback, wherein the one or more new parameter values are generated based on the weights applied to the first feedback and the second feedback as further taught by Rounthwaite so that training data sets employed to train new spam filters are kept current with respect to adaptive spammers. When new filters are built, polling data can be discarded or down weighted (e.g., discounted) based on how long ago it was obtained (See, Rounthwaite, Paragraph 0052).
Regarding Claim 4, the rejection of claim 3 is incorporated and the combination of Ocher and Rounthwaite as applied in the rejection of claim 3 does not explicitly disclose wherein the plurality of remote computing devices includes a third remote computing device associated with spam house entity, and wherein the method comprises: receiving third feedback from the third remote computing device; and analyzing the third feedback, wherein the one or more new parameter values are generated, at least in part, based on analysis of the third feedback.
Rounthwaite in the same reference discloses wherein the plurality of remote computing devices includes a third remote computing device associated with spam house entity, and wherein the method comprises: receiving third feedback from the third remote computing device; and analyzing the third feedback, wherein the one or more new parameter values are generated, at least in part, based on analysis of the third feedback (See, Paragraphs 0070-0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combined system of Ocher and Rounthwaite, a third remote computing device associated with spam house entity, and wherein the method comprises: receiving third feedback from the third remote computing device; and analyzing the third feedback, wherein the one or more new parameter values are generated, at least in part, based on analysis of the third feedback as taught by Rounthwaite in order to generate honeypot feedback in addition to user feedback for training the spam filter (See, Rounthwaite, Paragraph 0070).
Regarding Claim 5, the rejection of claim 4 is incorporated and the combination of Ocher and Rounthwaite further discloses wherein no weight or a reduced weight is applied to the third feedback (See, Paragraph 0071, Note: As the feature of third feedback has been combined in the rejection of claim 4 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim rejection of claim 4).
Regarding Claim 9, the rejection of claim 1 is incorporated and the combination of Ocher and Rounthwaite further discloses wherein the first feedback and the second feedback do not include the e-mails used to train the one or more raw models (See, Rounthwaite, Paragraph 0035, Note: As the feature of generating first and second feedback has been combined in the rejection of claim 1 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim rejection of claim 1).

Claims 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ocher in view of Bruss et al. (US 2019/0349400 A1), hereinafter, “Bruss”.
Regarding Claim 11, Ocher discloses a method for identifying malicious e-mail threats while maintaining privacy of e-mail content, the method comprising: 
receiving, by one or more processors, one or more raw models configured to generate feature sets 

executing, by the one or more processors, model processor logic against the 



transmitting, by the one or more processors, feedback to a modelling device, wherein the feedback is generated based on training of the one or more raw models (See, Fig. 4, Numeral 440 and Paragraphs 0018, 0036 and 0055); and 
receiving, by the one or more processors, one or more updated models having a second set of one or more parameter values, wherein the second set of one or more parameter values comprise parameter values updated based on the feedback (See, Fig. 4, Numeral 450 and Paragraphs 0029, 0040 and 0055).
While Ocher broadly discloses applying the invention to update neural network model based on feedback of email messages, Ocher does not explicitly disclose one or more raw model are configured to generate feature sets for identifying malicious e-mails and receiving, by the one or more processors, a plurality of e-mails executing model processor logic against the plurality of e-mails input data to train the one or more raw models, wherein executing the model processor logic comprises: deriving candidate features based on a first e-mail of the plurality of e-mails; evaluating the candidate features to identify features indicative of a malicious e- mail; and applying at least some of the candidate features to the one or more raw models to label the first e-mail as a malicious e-mail or a safe e-mail.
Bruss discloses one or more raw model are configured to generate feature sets for identifying malicious e-mails (See, Paragraph 0049) and receiving, by the one or more processors, a plurality of e-mails executing model processor logic against the plurality of e-mails input data to train the one or more raw models (See, Paragraphs 0019 and 0037), wherein executing the model processor logic comprises: deriving candidate features based on a first e-mail of the plurality of e-mails; evaluating the candidate features to identify features indicative of a malicious e- mail; and applying at least some of the candidate features to the one or more raw models to label the first e-mail as a malicious e-mail or a safe e-mail (See, Paragraphs 0026, 0049, 0050, 0055 and 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, one or more raw models of Ocher, generate feature sets for identifying malicious e-mails and receiving , by the one or more processors, a plurality of e-mails executing model processor logic against the plurality of e-mails input data to train the one or more raw models, wherein executing the model processor logic comprises: deriving candidate features based on a first e-mail of the plurality of e-mails; evaluating the candidate features to identify features indicative of a malicious e- mail; and applying at least some of the candidate features to the one or more raw models to label the first e-mail as a malicious e-mail or a safe e-mail as taught by Bruss because “this allows the neural-network classifier to learn and minimize an error around a combination of different words and features” (See, Bruss, Paragraph 0050).
Regarding Claim 15, the rejection of claim 11 is incorporated and the combination of Ocher and Bruss further discloses wherein none of the plurality of e-mails are transmitted to the modelling device (Ocher, Paragraph 0019 as combined with Bruss”).
Regarding Claim 16, the rejection of claim 11 is incorporated and the combination of Ocher and Bruss as applied in the rejection of claim 11 does not explicitly disclose wherein the second set of one or more parameter values comprises parameter values updated based on other feedback generated by one or more third parties.
However, Bruss in the same reference discloses wherein a second set of one or more parameter values comprises parameter values updated based on other feedback generated by one or more third parties (See, Paragraphs 0023 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update, in the combined system of Ocher and Bruss, a second set of one or more parameter values comprises parameter values based on other feedback generated by one or more third parties as taught by Bruss so that “Feedback from the employees and the analyst cause the machine-learning algorithms of the attack-detection server to adapt”.
Regarding Claim 20, the rejection of claim 11 is incorporated and the combination of Ocher and Bruss as applied in the rejection of claim 11 fails to disclose transmitting information associated with one or more identified malicious e-mails to a third party entity, wherein the third party entity is a service provider that provides services associated with mitigation of malicious e-mail threats, and wherein the third party entity is different from an entity that controls the modelling device.
However, Bruss in the same reference discloses transmitting information associated with one or more identified malicious e-mails to a third party entity, wherein the third party entity is a service provider that provides services associated with mitigation of malicious e-mail threats, and wherein the third party entity is different from an entity that controls the modelling device (See, Paragraphs 0023 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the combined system of Ocher and Bruss, information associated with one or more identified malicious e-mails to a third party entity, wherein the third party entity is a service provider that provides services associated with mitigation of malicious e-mail threats, and wherein the third party entity is different from an entity that controls the modelling device as taught by Bruss so that “Feedback from the employees and the analyst cause the machine-learning algorithms of the attack-detection server to adapt”.
Regarding Claim 20, the rejection of claim 11 is incorporated and the combination of Ocher and Bruss as applied in the rejection of claim 11 fails to disclose transmitting information associated with one or more identified malicious e-mails to a third party entity, wherein the third party entity is a service provider that provides services associated with mitigation of malicious e-mail threats, and wherein the third party entity is different from an entity that controls the modelling device.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435